Citation Nr: 0705909	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder, currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
March 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2004 rating decision by the 
Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for an increased evaluation of post-traumatic 
stress disorder ("PTSD"), currently evaluated as 10 percent 
disabling.

Additionally, the Board notes that the veteran's last claim 
for entitlement to individual unemployability was denied in 
July 2004.  He did not file a notice of disagreement with 
that decision.  However, based on this favorable decision by 
the Board, the issue of entitlement should again be reviewed 
by the RO based on the veteran's new combined disability 
ratings and is therefore referred to the RO for further 
review.


FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
mood disturbances such as depression and irritability; 
insomnia; significant memory impairment; difficulty with 
social interaction; social isolation; productive of 
considerable social and industrial impairment; impulsive and 
dangerous behavior; and an inability to work secondary to 
mental illness.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Having considered the veteran's contention in light of the 
record and the applicable law, the Board will grant the 
benefit sought under the "benefit-of- the-doubt" rule, 
which provides that where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant is to prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).

The veteran contends that the current 10 percent evaluation 
assigned for his service-connected PTSD does not accurately 
reflect its severity.  Disability evaluations are determined 
by evaluating the extent to which a veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.1 (2006).  Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).

While the veteran's entire history is reviewed when making a 
disability determination, where, as here, service connection 
has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.1(2006).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's PTSD is currently rated as 10 percent disabling 
under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, 
the current 10 percent rating requires occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The next higher rating of 30 percent requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims ("Court") rejected the argument "that the 
DSM-IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effect that determines the level of impairment.  Id.

The Global Assessment of Functioning ("GAF") score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  A GAF score is highly probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or a serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job).  See DSM-IV at 44-47.

The veteran received a Purple Heart and Combat Infantryman 
Badge in Vietnam during his second tour when he received a 
bullet wound to his left lung field and was hospitalized in 
Japan for over four months.  His MOS was rifleman ("ground 
pounder").  He was attached to the First Battalion (6th 
Marines).  According to his medical records, the bullet is 
still in his lung.  After his discharge, he returned to 
Mississippi where he worked in the oil fields for six years 
and then drove a truck for seven years.  Following that he 
worked as a security guard.  Eventually, the veteran states 
he lost control of his temper and could not hold a job.  He 
last worked in January 2003.

A June 2004 VA examiner found the veteran's PTSD condition to 
be severe.  He assigned the veteran a current GAF score of 25 
noting the highest score in the past year to be 47.  The 
veteran was reported to be on quetiaprine, sertraline and 
trazadone.  The veteran's affect was described as depressed 
and somewhat shallow and blunted with limited range of 
expression.  The examiner reported that the veteran's 
thinking did not reveal the presence of a thought disorder 
but stated that the veteran reported hearing his buddies 
calling him when he sleeps and that he is there with them 
again.  The examiner reported the veteran's memory is 
severely compromised noting a score of 12/30 on the MMSE.  
Some of the veteran's answers were described as "totally off 
the mark" when asked to recall "ball, flag and tree" the 
veteran responded "bucket, light pole, butterfly."  When 
asked to recall a watch, the veteran's response was "a 
ticker."  The examiner diagnosed the veteran with dementia 
and PTSD and stated that he could not distinguish the GAF 
between the PTSD and the dementia.

Neuropsychological testing in November 2004, however, did not 
find evidence of dementia.  Another VA examination was 
administered in July 2005.  The examiner found the primary 
psychiatric disability to be in the social realm.  He noted 
the veteran has been married five times and that the veteran 
remains socially isolated.  According to the examiner, the 
veteran is estranged from family members and unable to 
tolerate stressful situations which results in impulsive and 
dangerous behavior on the part of the veteran.  The examiner 
noted the veteran's wife reports that the veteran's 
grandchildren do not visit the veteran's home because they 
irritate the veteran and he almost broke his grandson's arm.  
The veteran does not drive because he is unable to tolerate 
people on the road "getting in his way."  The examiner also 
noted problems with the veteran's short-term memory.  

The examiner assigned the veteran a GAF score of 50 and 
reported that the veteran continues to meet the DSM-IV 
criteria for chronic PTSD with no documented remissions.  He 
concluded that the GAF score of 50 reflected a sever 
impairment in industrial and social functioning and that he 
had not been to work since 2003 secondary to his mental 
illness.

At the time of the July 2005 VA examination, the veteran 
reported taking medications to help with his depression and 
other psychiatric symptoms; however, he has never been 
hospitalized for a psychiatric condition.  The veteran has 
not had a job since sometime in 2003, however, the VA 
examiner did not note that the veteran was unemployable due 
to the level of his psychiatric symptomatology.

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (depressed mood, sleep impairment, and panic 
attacks approximately once a month) and the 50 percent rating 
(flattened affect, impairment of memory, difficulty in 
establishing and maintaining effective work and social 
relationships).  However, resolving reasonable doubt in the 
veteran's favor the overall medical evidence more closely 
assesses the veteran's occupational and social impairment 
around the 50 percent rating.  

Because the veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as irritability, loss of interest, 
and emotional reactions, etc., see Mauerhan, supra, the Board 
concludes his overall level of disability more nearly 
approximates that consistent with a 50 percent rating.  The 
GAF scores of record support the Board's conclusion that a 
higher rating is warranted.  The score of 50 reflects 
"moderate" or "serious" impairment in social and 
occupational functioning, which is commensurate with a higher 
degree of social and industrial impairment as required for 
the assignment of a 50 percent disability evaluation.

The preponderance of the evidence weighs against a rating in 
excess of 50 percent for the veteran's PTSD.  There is 
insufficient evidence of symptomatology that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating; and the veteran exhibits none of 
the criteria listed for a 100 percent rating. See 38 C.F.R. § 
4.7 (2006). 

Moreover, the veteran does not have total social impairment.  
He does have deficiencies in this area, but that is 
contemplated in ratings lower than 100 percent. He has some 
social isolation, but he has contact with others.  The fact 
remains that he has been able to maintain some relationships, 
and he feels he has some relationship with his family.  His 
VA treatment reports and VA exams show no evidence of 
psychosis.  Medical notes indicate he is regularly well-
groomed and coherent, alert and oriented to time place and 
person.  He denies suicidal or homicidal thoughts.  The 
record also indicates that he has been married to the same 
woman for several years, and in fact, she is a childhood 
friend.  The fact that he does not like crowds present is 
contemplated by the social impairment associated with a 50 
percent rating.

In assigning the 50 percent rating, the Board has resolved 
any doubt in the veteran's favor.  There is no evidence of 
record that the veteran's PTSD causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis as there is no 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
PTSD.  Hence the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.

In view of the favorable decision on the claims on appeal, 
any notification or assistance deficiency by VA represents 
nothing more than harmless error and there is no prejudice in 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to an evaluation of 50 percent for PTSD is 
granted subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


